Citation Nr: 1547315	
Decision Date: 11/09/15    Archive Date: 11/13/15

DOCKET NO.  14-18 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for basal cell carcinoma (skin cancer).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and E.S.




ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1954 to June 1958.

This appeal comes to the Board of Veterans' Appeals (Board) from July 2013 and August 2014 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.

The Veteran was provided a September 2015 hearing via video teleconference before the undersigned Veterans Law Judge.

The issue of entitlement to an increased rating for service-connected hearing loss has been raised by the record in the June 2015 VA Form 9, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's PTSD has been manifested by symptoms which most nearly approximate occupational and social impairment with reduced reliability and productivity.

2.  Currently diagnosed skin cancer is etiologically related to service.

CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1110, 1155, 5107 (West 2014) 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.21, 4.130, Diagnostic Code 9411 (2015).

2.  Resolving reasonable doubt in favor of the Veteran, skin cancer is related to service.  38 U.S.C.A. §§ 101, 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.   
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R.  
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

As the issue on appeal concerns an initial rating for PTSD and comes before the Board on appeal from the decision which also granted service connection, there can be no prejudice to the Veteran from any alleged failure to give adequate 
38 U.S.C.A. § 5103(a) notice for the service connection claim.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. 
§ 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement).   Regarding the service connection claim, this decision constitutes a full grant of the benefits sought, and no further discussion of the duties to notify and assist is necessary.  

VA also has a duty to assist a veteran in the development of a claim.  This duty includes assisting in the procurement of service treatment records (STRs) and pertinent post-service treatment records (VA and private) and providing an examination when needed to assist in deciding the claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished.  The claims file contains the Veteran's service treatment records, VA and private medical treatment evidence, and the Veteran's statements. 

The Board further finds that VA has complied with the duty to assist by aiding in obtaining evidence.  It appears that all known and available records relevant to the pending appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's service treatment records, as well as VA and non-VA medical treatment records.  The Veteran was also afforded VA psychiatric examinations in July 2013 and April 2015.  The Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  The examinations are adequate because they contain a history obtained from the Veteran and a thorough examination relevant to the applicable rating criteria.   For these reasons, the Board is satisfied that VA has fulfilled the duties to notify and assist required by the VCAA.

The Veteran testified at a formal RO hearing before a Decision Review Officer (DRO) in March 2015 and before the undersigned Veterans Law Judge (VLJ) at a videoconference Board hearing in September 2015.  Transcripts of these hearings are of record.  The DRO and undersigned VLJ fully explained the issues on appeal and suggested the submission of evidence that may have been overlooked.  Neither the Veteran nor his representative has asserted that VA failed to comply with hearing duties or identified any prejudice in the conduct of the two hearings.  The Board therefore finds that the DRO and undersigned VLJ properly complied with the hearing officer duties as described in Bryant v. Shinseki, 23 Vet App 488, 493 94 (2010).

Increased Evaluation

The Veteran contends that he is entitled to an initial rating in excess of 50 percent for his PTSD.  For the reasons that follow, the Board concludes that a rating of 50 percent most closely reflects the Veteran's symptoms and that no increased rating is warranted.

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14. 

The Veteran's service-connected PTSD is evaluated as 50 percent disabling under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. 
§ 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

Under the provisions for rating psychiatric disorders, a 50 percent disability rating requires evidence of the following:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting; inability to establish and maintain effective relationships.) 

The criteria for a 100 percent rating are:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411. 

The Veteran reported feeling increased depression at a February 2012 VA mental health visit.  His girlfriend reported that he had an episode of depression with suicidal ideation following a brain bleed that was caused by his medication.  She stated that she hid his guns out of caution.  His reported stressors were events in the military as well as the post-service deaths of his wife and two children from multiple sclerosis.  The examiner noted his suicidal ideations and access to guns, but opined that his suicide risk was low, given the following factors: "no past attempts, not psychotic, no substance abuse, has good support system."  The examiner noted that he was alert and oriented with normal speech and organized thoughts.  He seemed depressed and irritable.  He reported being unable to tolerate noise and that he avoids crowds.  He has an exaggerated startle response, is hypervigilant, and has flashbacks.  He complained that, due to his retirement, he has more time to think and cannot stop thinking about the military.  He stated that he cannot sleep without sleep aids and he has nightmares three to four times per week about his military service.  The diagnosis was PTSD.  

He was provided a VA PTSD examination in July 2013.  He reported that he is currently living with his girlfriend of almost 30 years.  They have known each other since high school.  He stated that he has friends he has known since school and is quite social with them.  He has been retired for the past several years.  He presented with anxiety and was noted to be very avoidant of crowded situations and reminders of his trauma.  He feels irritable and easily angered, and he is reactive to reminders of his trauma.  His anxiety symptoms began soon after his discharge from the military.  He does not feel happy because of his physical limitations, and noted that he was severely depressed initially after his cerebral hemorrhage due to his fear of being a burden to his girlfriend.  However, he reported that his mood has improved as he has recovered.  His motivation is poor.  He denied experiencing panic attacks.   Sleep is poor without his medication; with his medication he sleeps eight hours but he has nightmares two to three times per week typically about incidents in the military or his children's medical conditions.  His memory is poor for recent events such as remembering where he puts things.  He stated that his memory declined after his cerebral hemorrhage.  He reported that he did not want to continue living after his cerebral hemorrhage and still wonders if life is worth the struggle, but denied any intention or plan to harm himself.  He has some good luck charms and habits but it does not cause interference with routine activities.  His impulse control is good.  He has verbal outbursts on occasion due to irritability, and will occasionally throw things out of anger.  He denied problems with personal hygiene or household chores except those associated with physical limitations.  He avoids shopping and errands due to anxiety and irritability, and he no longer drives due to physical limitations.

A Vet Center representative submitted an October 2013 statement, opining that the Veteran is entitled to a higher than 30 percent rating due to his difficulty understanding commands and processing information, marked impairment to short term memory, disturbance of motivation and mood, and marked isolative behavior.

At another VA PTSD examination in April 2015, the examiner endorsed "occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation."  His girlfriend was present, and noted that the Veteran has a "very good" relationship with her adult sons and daughter.  He continues to do occasional work for the town, such as repairing the generators during power outages.  He previously worked part time as the town's Fire Chief for the past 30 years.  The examiner noted that the Veteran's symptoms included depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, and suicidal ideation.  His appearance was appropriate with normal speech and affect.  There was no depersonalization, derealization, hallucinations, or illusions.  Although thought process was sometimes circumstantial, he was easily redirected to the topic at hand.  There were no preoccupations, obsessions, delusions, or homicidal ideation.  Suicidal ideation was passive.  Thinking and judgment were within normal limits.  The Veteran reported that he deals with anger by yelling, swearing, and sometimes breaking things.  He reported that, when he works, he is a good and reliable worker, and goes to work regardless of how he is feeling emotionally.  He noted that he still does household chores, including splitting and stacking wood.  He enjoys spending time with his girlfriend.  

A May 2015 rating decision increased the Veteran's rating evaluation from 30 percent to 50 percent for the entire rating period on appeal.  

The Veteran provided hearing testimony in September 2015 before the undersigned VLJ.  He stated that he often feels frustrated and angry, which leads him to yell at his girlfriend.  He stated, "I begin to think even this isn't working, it's just easier to take a long trip off a short dock."  He expressed frustration with short term memory problems and stated, "and I don't know, I just feel life isn't worth it anymore, it isn't worth the struggle."  He noted that he avoids crowds and is not as active in the community as he once was, but that he never forgets to bathe or get dressed.  He stated that he is very dependent on his girlfriend, and that he would rather be either alone or with his girlfriend most of the time.  However, he noted that he has friends that he interacts with regularly.  He noted that he has been retired for the past 10-15 years, but he never had conflicts with others while he was working.  

Based on the evidence described above, the Board finds that the evidence does not support a rating in excess of 50 percent for PTSD at any time.  There was never any evidence of obsessional rituals or hallucinations, circumstantial, circumlocutory or stereotyped speech, illogical, obscure, or irrelevant speech, or spatial disorientation.  Socially, the Veteran demonstrated some impairment, and reported having difficulty in social situations and especially crowds, but he was also noted at times to have a good relationship with his girlfriend and several longtime friends.  There was no indication at any time that the Veteran had a neglect of personal appearance or hygiene.  Moreover, the Veteran has not displayed gross impairment in thought processes or communications, auditory or visual hallucinations, grossly inappropriate behavior, intermittent inability to perform activities of daily living, disorientation to time or place, persistent danger of hurting himself or others, or inability to remember his own name, his occupation, or the names of close relatives.  As the Veteran has none of the symptoms suggestive of a 100 percent rating and there is no other evidence of total impairment, the Board finds that the Veteran does not have total social or occupational as a result of his PTSD symptoms.

Although the Veteran has endorsed passive suicidal ideation several times during the appeal period, the Board finds that the weight of the evidence does not support a rating higher than 50 percent.  He was assessed as presenting a low suicide risk in February 2012 when he experienced increased depression in response to another medical condition.  At that time, the examiner remarked that he had a strong support system.  More recent treatment records and the September 2015 hearing testimony indicate that he continues to receive support from his girlfriend.  He has also reported a good relationship with his girlfriend's adult children and with several friends from high school.  While he has commented on feeling that "it's just easier to take a long trip off a short dock," and "life isn't worth it anymore, it isn't worth the struggle," at no time has he indicated actual intent or a plan to harm himself.  The evidence further reflects that he has continued to participate in many activities of daily living, such as doing household chores and spending time with loved ones.  

The majority of the evidence indicates that even considering the symptoms the Veteran has (passive suicidal ideation, irritability, depressed mood, anxiety, memory impairment, difficulty sleeping, etc.) at no time during this period did the Veteran demonstrate deficiencies in most areas.  During this period, the Veteran's judgment and thinking were always noted to be normal.  While he has shown difficulty with depression, he has been able to maintain a strong support network and seek professional help when needed.  Given these findings, the Board concludes that the weight of evidence shows that the Veteran's symptoms did not meet the criteria required for a rating in excess of 50 percent for PTSD.  See 38 C.F.R. § 4.130, Code 9411.

After consideration of the foregoing, the Board finds that the level of occupational and social impairment due to PTSD symptoms does not more nearly approximate the next higher 70 percent rating criteria under Diagnostic Code 9411.  To the extent any higher level of compensation than 50 percent is sought, the preponderance of the evidence is against this appeal, and the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

TDIU

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not specifically argued, and the record does not otherwise reflect, that his disabilities render him totally unemployable.   Although the Veteran is retired, the record reflects that he continues to do occasional work for the city.  Accordingly, a claim for TDIU has not been raised.

Extraschedular

The Board has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2015); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's PTSD is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required for any period on appeal.  The schedular rating criteria specifically provide for disability ratings based on a combination of history and clinical findings.  Considering the lay and medical evidence, the Veteran's PTSD has manifested symptoms that are either explicitly part of the schedular rating criteria or are "like or similar to" those symptoms and impairment explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.  The levels of occupational and social impairment are also explicitly part of the schedular rating criteria.  The regulations expressly consider each of these symptoms and further allow for other signs and symptoms of PTSD which may result in occupational and social impairment.  In other words, the currently assigned Diagnostic Code adequately contemplates the Veteran's symptoms.  As the rating criteria adequately contemplate the Veteran's symptoms, the first step of Thun has not been met, and referral for the assignment of an extraschedular disability rating is not warranted.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  Additionally, he has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Thus, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Service Connection Legal Authority

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A.         § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R.          § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board must assess the credibility and weight of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service Connection for Skin Cancer

The Veteran contends that his current skin cancer is due to his active duty service.  Specifically, he states that he served in Libya during the Korean conflict, and was exposed to the desert sun without protection.  He has testified that he had numerous sunburns due to prolonged exposure.

A May 2008 VA treatment record reflects a diagnosis of skin cancer.  Private treatment records from August 2008 show treatment for skin cancer.  He was provided a July 2013 VA dermatology examination for his service-connected fungal infection of the groin.  Although the examiner noted his diagnosis of basal cell skin cancer and his complaints of frequent sunburns during service, no nexus opinion was provided.  

At a January 2015 VA dermatology visit, the Veteran reported experiencing several sunburns on the head and face during his time in Africa in the service.  The diagnosis was history of basal cell cancer.  The VA dermatologist opined that, "the development of his basal cell skin cancers is as likely as not due to the numerous sunburns that he received during the time he served in Africa."

The Board finds that the evidence is at least in equipoise on the question of whether currently diagnosed skin cancer is related to sun exposure during service.  

The Board finds that the opinion of the VA dermatologist is probative, as it was based on an accurate factual background, and was based on the dermatologist's knowledge of the Veteran's medical history and condition that was obtained during observation and treatment.  See Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).   The Board finds that the VA dermatologist's opinion relates currently diagnosed skin cancer directly to in-service extreme sun exposure.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for skin cancer is warranted.  See 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.


ORDER

Entitlement to an initial disability rating in excess of 50 percent for PTSD is denied.

Service connection for skin cancer is granted.




____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


